DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A method for fabricating an ultra-sensitive glucose sensor based on a graphene and carbon fiber substrate, comprising the following steps: 
(1). Selecting and pretreating a graphene and carbon fiber cloth[[:]] by 
selecting a graphene and carbon fiber cloth, and sequentially soaking the graphene and carbon fiber cloth in isopropanol, H2SO4 solution and deionized water to make the graphene and carbon fiber cloth hydrophilic; and 
(2). Soaking in a solution[[:]] by
soaking the pretreated graphene and carbon fiber cloth in a glucose oxidase (GOD) solution, and taking out and drying the graphene and carbon fiber cloth to obtain a glucose sensor (GOD/GR/CC).  
3. (Currently Amended) The fabrication method according to claim 1, wherein step (1) [[is]] comprises [[to]] selecting and soaking the graphene and carbon fiber cloth sequentially in 2SO4 solution and deionized water for 30 min respectively to make the graphene and carbon fiber cloth hydrophilic.  
4. (Currently Amended) The fabrication method according to claim 1, wherein step (2) [[is]] comprises [[to]] soaking the pretreated graphene and carbon fiber cloth in the GOD solution at 4°C for 72 h, shaking the solution intermittently, and finally taking out and drying the graphene and carbon fiber cloth at room temperature to obtain a glucose sensor (GOD/GR/CC).  
5. (Currently Amended) The fabrication method according to claim 1, shaking with a shaking frequency of a shaking table [[is]] of 0.5 Hz.  
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 recites, inter alia,
“…selecting a graphene and carbon fiber cloth, and sequentially soaking the graphene and carbon fiber cloth in isopropanol, H2SO4 solution and deionized water to make the graphene and carbon fiber cloth hydrophilic...”
The closest references found during Examiner’s search of the prior art were an article entitled “Graphene-coated carbon fiber cloth for flexible electrodes of glucose fuel cells” by Hoshi et al. and US 2010/0028681 A1 to Dai et al. (“Dai”).
Hoshi indicates that the graphene layer should be made hydrophilic, but fails to disclose the steps of sequentially soaking the graphene and carbon fiber cloth in isopropanol, H2SO4 solution and deionized water. The prior art fails to teach or suggest these specific, sequential steps to obtain this hydrophilic surface and there is nothing in the record that shows that the process of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791